DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 21-29 are pending. Claim 29 is withdrawn. Claims 21-28 are presented for examination.

Election/Restrictions
Applicant’s election without traverse of claims 21-28 in the reply filed on 2/26/2022 is acknowledged.
Claim 29 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/26/2022.

Claim Objections
Claim 21 is objected to because of the following informalities:  Claim 21 recites the “main bodies of the two floorboards are both made of a waterproof substrate” twice in a row.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21 recites the wax comprises alkenyl succinate. This suggests the inclusion of a specific compound, which is alkenyl succinate. However, alkenyl succinate is not a specific compound. It is unclear if the language that the wax includes alkenyl succinate is intended to recite that the wax includes a specific compound or rather that the wax includes “an alkenyl succinate”, thereby inclusive of a range of compounds that are “alkenyl succinates”. Furthermore, even if the language is intended to be inclusive of any type of alkenyl succinate, it is unclear what compounds would be encompassed by this term. This term does not appear to be a conventional term of art. In fact, it often refers to various things under different circumstances. Succinates are used to refer to the dianion resulting from the removal of hydrogens from a succinic acid group. However, succinates are also often used to refer to esters and anhydrides of succinic acid groups. Applicant’s specification does not provide a definition for what compound/compounds are intended to be encompassed by the term “alkenyl succinate”. Therefore, the metes and bounds of the claim can not be ascertained. 
Additionally, claim 21 refers to the substrate prepared from timber and other components and then provides a ratio of the timber to the other components. However, according to the 

Conclusion
	Claims 21-29 are pending.
	Claim 29 is withdrawn.
	Claims 21-28 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ROBERT S WALTERS JR/
March 22, 2022Primary Examiner, Art Unit 1759